IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-72,986-01


EX PARTE VICTOR BRIAN VEGA, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F-2006-1740-E
IN THE 367TH DISTRICT COURT FROM DENTON COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for a writ of habeas
corpus.  Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was
convicted of three counts of sexual assault.  He was sentenced to fifteen years' imprisonment
on count one and sentenced to twenty years' imprisonment on counts two and three.  The
sentences were ordered to run cumulatively.  The Second Court of Appeals affirmed his
convictions.  Vega v. State, No. 02-07-0274-CR (Tex. App.-Fort Worth, delivered August
14, 2008).  
	On October 13, 2009, the trial court made findings of fact and conclusions of law that
were based on the affidavit from trial counsel.  The trial court recommended that relief be
denied.
	Based on the trial court's findings of fact as well as this Court's independent review
of the entire record, we deny relief.  This Court specifically does not adopt finding of fact 

number one made by the trial court, which states that Applicant was convicted of aggravated

sexual assault.

Filed: January 27, 2010
Do not publish